ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-287, concluding that as a matter of final discipline pursuant to Rule l:20-4(f)(default by respondent), that KATRINA F. WRIGHT formerly of WILLINGBORO, who was admitted to the bar of this State in 1988, should be suspended from the practice of law for six months for violating RPC 3.4(c)(knowingly disobeying an obligation under the rules of a tribunal), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(d)(conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that KATRINA F. WRIGHT is suspended from the practice of law for a period of six month and until the further Order of the Court, effective October 6, 2017; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20 — 20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(16) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*346ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.